DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy of the Application No. JP2020-066592, filed on 04/02/2020 has been provided in the present application.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 

As per claim 1,
Page 24, line 4 - 5, “a plan generation section generating a running plan for each of multiple 5vehicles autonomously running along a prescribed running route;”
Page 24, line 6 - 8, “a communication device transmitting the running plan to a corresponding vehicle and receiving running information indicative of an operation status from the vehicle;”
Page 24, line 9 - 11, “an operation monitoring section determining presence or absence of a delayed 10vehicle delayed with respect to the running plan and calculating a non-uniformity index of operation intervals of the multiple vehicles based on the running information,”
Page 24, line 14 - 15, “the plan generation section generates a temporary 15running plan for driving the delayed vehicle to run at a prescribed first scheduled speed”
Page 24, line 19 - 21, “the plan generation section 20generates a return running plan for driving the other vehicle to run at the first scheduled speed”
Claim 2, “an allowable value calculation section calculating the non-uniformity allowable value in advance by simulation.”
As per claim 5,
Page, 26, line 4 – 5, “a plan generation section generating the running plan for each of the multiple 5vehicles”
Page 26, line 6 - 7, “a communication device transmitting the running plan to a corresponding vehicle and receiving running information indicative of an operation status from the vehicle”
Page 26, line 9 - 11, “an operation monitoring section determining presence or absence of a delayed 10vehicle delayed with respect to the running plan and calculating a non-uniformity index of operation intervals of the multiple vehicles based on the running information”
Page 26, line 13 - 15, “the plan generation section generates a temporary running plan for driving the delayed vehicle to run at a prescribed first 15scheduled speed”
Page 26, line 18 - 21, “the plan generation section generates a return running plan for driving the other vehicle to run at 20the first scheduled speed and the delayed vehicle to run at a speed temporarily increased higher than the first scheduled speed.”

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 – 5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As per claim 1, 
Page 24, line 13 – 22 recites “wherein when the delayed vehicle exists and the non-uniformity index becomes equal to or greater than an allowable value, the plan generation section generates a temporary 15running plan for driving the delayed vehicle to run at a prescribed first scheduled speed and another vehicle to run at a speed reduced lower than the first scheduled speed, and wherein when the non-uniformity index of the operation intervals is reduced to a non-uniformity allowable value greater than zero as a result of the multiple vehicles running in accordance with the temporary running plan, the plan generation section 20generates a return running plan for driving the other vehicle to run at the first scheduled speed and the delayed vehicle to run at a speed temporarily increased higher than the first scheduled speed.” The scope of this limitation is unclear because of following reasons. First, the temporary running plan and the return running plan set the delayed vehicle to run at a higher speed than the other vehicle. It is unclear whether the “other vehicle” is referring to the vehicle in front or behind the delayed vehicle or both. If the other vehicle refers to both of the vehicle in front and behind the delayed vehicle, this could cause the delayed vehicle to shorten the spacing with the vehicle in front while widening the spacing with the vehicle behind the delayed vehicle. Therefore, the spacing between the delayed vehicle with the vehicle in front and with the vehicle behind the delayed vehicle becomes inappropriate. Secondly, it is unclear whether the “non-uniformity allowable value” is greater or smaller than the “allowable value” as recited in claim 1, page 24, line 14. If the “non-uniformity allowable value” is greater than the “allowable value”, then the system couldn’t generate the return running plan. 
Claims 2 - 3 are dependent on claim 1 and do not cure the deficiencies thereof, therefore claims 2 - 3 are rejected for the same reason as claim 1 above.
Claim 4 recites a method that has substantially same scope as claim 1, thus being rejected under 112b rejection for the same basis as claim 1 above.
Claim 5 recites a transportation system that has substantially same scope as claim 1, thus being rejected under 112b rejection for the same basis as claim 1 above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 5 are rejected under 35 U.S.C. 103 as being unpatentable over Hu et al. (Publication No. CN 107481512 A; hereafter Hu) in further view of Niinomi et al. (Publication No. US 20150360706 A1; hereafter Niinomi) in further view of Oba et al. (English Translation of JP 3625393 B2; hereafter Oba).
Regarding to claim 1, Hu teaches An operation management device comprising: 
	a plan generation section generating a running plan for each of multiple 5vehicles autonomously running along a prescribed running route; ([Par. 0060], “the intelligent dispatching system executes the dispatching of the self-driving buses according to the static dispatching scheme under normal conditions, and the static dispatching scheme is based on the historical Scheduling plan formulated based on data and experience. Historical data includes passenger flow, vehicle condition, running route information, etc. Static scheduling plan is the premise of all bus operation work. Only after the static scheduling is formulated, can vehicles start running and collect vehicles and passenger flow. information. Static dispatch is also the basis of dynamic dispatch. According to the actual operation of public transport vehicles, the original plan of static dispatch needs to be dynamically adjusted with changes in road conditions, sudden changes in passenger flow and traffic accidents.”)
	a communication device transmitting the running plan to a corresponding vehicle and receiving running information indicative of an operation status from the vehicle; ([Par. 0111], “the intelligent dispatching system sends static dispatching instructions or dynamic dispatching instructions to the vehicle terminal through wireless communication:” [Par. 0062], “the monitoring system also transmits the monitored passenger flow data, line traffic condition data, vehicle location information and vehicle operating status information to the abnormal event detection system through the wireless communication module.”)
an operation monitoring section determining presence or absence of a delayed 10vehicle delayed with respect to the running plan, ([Par. 0061], “the monitoring system monitors real-time passenger traffic data, line traffic condition data, vehicle location information and vehicle operating status information, and transmits the monitoring data to the abnormal event detection system: In this step, the monitoring system monitors the passenger traffic data, line Traffic condition data, vehicle location information and vehicle running status information, and transmit monitoring data (ie passenger flow data, line traffic condition data, vehicle position information and vehicle running status information) to the abnormal event detection system.” Wherein the abnormal event includes “traffic jam” which is a delay [Par. 0064]) and calculating a non-uniformity index of operation intervals of the multiple vehicles based on the running information, ([Par. 0084], “judges whether the distance between two adjacent self-driving buses is less than the set distance threshold according to the vehicle speed information, vehicle position information and vehicle status information fed back by the self-driving bus in real time: in this step, according to the real-time feedback of the self-driving public bus According to the vehicle speed information, vehicle position information and vehicle status information, it is judged whether the distance between the two adjacent self-driving buses is less than the set distance threshold d, if the result of the judgment is yes, then go to step S42',otherwise, go to step S43 '.” wherein the “distance between two adjacent vehicles” reads on the “non-uniformity index of operation intervals of the vehicles”)
wherein when the delayed vehicle exists and the non-uniformity index becomes equal to or greater than an allowable value, ([Par. 0084], “it is judged whether the distance between the two adjacent self-driving buses is less than the set distance threshold d, if the result of the judgment is yes, then go to step S42',otherwise, go to step S43 '.”; [Par. 0086 – 0087], “Step S43' judges whether the driving speed of the self-driving bus is lower than the set speed threshold for a certain period of time: if the judgment result of the above-mentioned step S41' is no, execute this step. In this step, it is judged whether the driving speed of the self-driving bus is always lower than the set speed threshold Vth for a certain period of time L. If the judgment result is yes, then step S44' is executed; otherwise, step S46' is executed. [0087] Step S44' is determined to be a traffic jam situation: if the determination result of the above-mentioned step S43' is no, then execute this step. In this step, it is determined to be a traffic jam situation, and after this step is executed, step S45' is executed.”) this is interpreted as when the distance between two adjacent vehicle is greater than a set distance threshold, it will judge the speed of the vehicle and would determine a traffic jam situation (delayed vehicle). Note that par. 0084 describes if the distance of two adjacent vehicles is less than the set distance threshold, it would determine a tandem situation.) the plan generation section generates a temporary 15running plan for driving the delayed vehicle, ([Par. 0091], “In view of the traffic jam situation and the traffic jam situation, the intelligent dispatching system uses the interval balance model to calculate the driving speed of the self-driving bus to be adjusted according to the current driving speed and vehicle position information of the self-driving bus, and sends the speed command to the corresponding self-driving bus. , so that the interval of each self-driving bus is in an appropriate range.”) and wherein when the non-uniformity index of the operation intervals is reduced to a non-uniformity allowable value greater than zero as a result of the multiple vehicles running in accordance with the temporary running plan, ([Par. 0107], “Step S04 " calculates the difference between the maximum value and the minimum value of the distance between two adjacent automatic driving buses, and judges whether it is less than the distance deviation threshold of a certain line of automatic driving buses: in this step, calculate the distance between the adjacent two automatic driving buses. The difference between the maximum value and the minimum value, and determine whether it is less than the distance deviation threshold of the autonomous bus for a certain line, that is, to determine whether min ΔL<ε, ε is the distance deviation threshold of the autonomous bus for a certain line, if the result of the judgment is Yes , then execute step S05"; otherwise, return to step S02".[0108] Step S05 "end adjustment: if the judgment result of the above step S04" is yes, execute this step. In this step, the adjustment is ended. After this step is performed, step S06" is performed. [0109] Step S06 "recovery to normal operation after abnormal handling: In this step, normal operation is resumed after abnormal handling.”) the plan generation section 20generates a return running plan plan for driving the other vehicle to run at the first scheduled speed. ([0109] Step S06 "recovery to normal operation after abnormal handling: In this step, normal operation is resumed after abnormal handling.” Wherein the “first scheduled speed” is interpreted as the normal speed of the vehicle.)

	Hu teaches to generate a temporary plan for adjusting speed of the delayed vehicle to maintain an appropriate range between the delayed vehicle and other vehicle as described above, but does not explicitly disclose to generate a temporary 15running plan for driving the delayed vehicle to run at a prescribed first scheduled speed and another vehicle to run at a speed reduced lower than the first scheduled speed.

	However, Niinomi teaches to generate a temporary 15running plan for driving the delayed vehicle to run at a prescribed first scheduled speed and another vehicle to run at a speed reduced lower than the first scheduled speed. (Fig. 4, [Par. 0095], “the spacing adjustment unit 104 according to the first embodiment described above sets the waiting time ωj at the station Hj closer to the destination station Hm to gradually increase to form the vehicle overcrowding state, but the vehicular traffic system 1 according to the present embodiment is not limited to such a process. For example, the spacing adjustment unit 104 may gradually decrease a travel speed between the respective stations closer to the destination station Hm to form the vehicle overcrowding state at the destination station Hm at a desired time.” Wherein the station Hm is having an expected congestion causing the vehicle traveling at that station is delayed. The system then generates a temporary plan that decreases speed of other vehicles to ensure the spacing between the other vehicle and the delayed vehicle at station Hm is at an appropriate interval.)
 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify Hu to incorporate the teaching of Niinomi. The modification would have been obvious because by reducing speed of other vehicles, it allows to adjust a more appropriate spacing between the delayed vehicle and the other vehicles.

The combination of Hu and Niinomi teach to generate a returning plan after abnormal handling to maintain an appropriate spacing between the delayed vehicle and the other vehicles as described above but does not explicitly disclose to generate a returning plan for the delayed vehicle to run at a speed temporarily increased higher than the first scheduled speed.

However, Oba teaches generate a returning plan for the delayed vehicle to run at a speed temporarily increased higher than the first scheduled speed. ([Par. 0007], “the delayed vehicle is If it is judged that the delay of the vehicle can be eliminated in the single road part, the vehicle is delayed in the single road part. It is characterized in that there is provided means for accelerating the vehicle at a speed higher than the normal speed and thereby proceeding so as to integrate the vehicle into the platone in operation with the original diamond .”)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify the combination of Hu and Niinomi to incorporate the teaching of Oba. The modification would have been obvious because increasing speed of the delayed vehicle, it allows the delayed vehicle to catch up with other vehicles and to maintain an appropriate spacing with the other vehicles. 

Regarding to claim 2, the combination of Hu, Niinomi and Oba teach the device of claim 1.
Hu further teaches an allowable value calculation section calculating the non-uniformity allowable value in advance by simulation. ([Par. 0091], “In view of the traffic jam situation and the traffic jam situation, the intelligent dispatching system uses the interval balance model to calculate the driving speed of the self-driving bus to be adjusted according to the current driving speed and vehicle position information of the self-driving bus, and sends the speed command to the corresponding self-driving bus. , so that the interval of each self-driving bus is in an appropriate range.” Wherein the “appropriate range” reads on the “allowable value”. The desire range should be set in advance as a parameter to be to the “ interval balance model”.)

Regarding to claim 3, the combination of Hu, Niinomi and Oba teach the device of claim 2.
Hu further teaches wherein 24the allowable value calculation section inputs, as a parameter of the simulation, at least one of passenger information transmitted from the vehicle as information about passengers of the vehicle and waiting person information transmitted from a station terminal disposed at a station on the running route as information about a waiting 5person waiting for the vehicle at the station. ([Par. 0090], “Step S47', the intelligent dispatching system adopts a corresponding dispatching strategy according to the passenger flow of the self-driving bus on the current route and the number of passengers on the abnormal self-driving bus: In this step, for abnormal vehicle status, dispatching strategies are divided into two categories, intelligent dispatching The system adopts the corresponding scheduling strategy according to the passenger flow of the self-driving bus on the current route and the number of passengers on the abnormal self-driving bus.”)

Claim 4 describes a method that has substantially same scope as claim 1. Therefore, claim 4 is rejected under 35 USC § 103 for the same reason as described in claim 1 above.

Claim 5 describes a transport system that has substantially same scope as claim 1. Therefore, claim 5 is rejected under 35 USC § 103 for the same reason as described in claim 1 above.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN V NGUYEN whose telephone number is (571)272-7320. The examiner can normally be reached Monday -Friday 11am - 7pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James J Lee can be reached on (571) 270-5965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVEN VU NGUYEN/Examiner, Art Unit 3668                                                                                                                                                                                                        

/JAMES J LEE/Supervisory Patent Examiner, Art Unit 3668